Citation Nr: 1227007	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ankle disorder secondary to right ankle disability.  

2.  Entitlement to an increased evaluation for service-connected residuals of right ankle sprain disability, currently evaluated as 10 percent disabling prior to June 19, 2009 and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  He also served in the United States Marine Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Court has held that a request for a total disability evaluation based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that a left ankle disability was manifested or related to his service-connected right ankle disability.

2.  The Veteran's residuals of right ankle sprain has been manifested by no more marked limitation of motion with no ankylosis, malunion of the os calcis or astralgus, or astragalectomy.

3.  Throughout the appeal, the Veteran's residuals of right ankle sprain has not presented an exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  A left ankle disability was not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).

2.  The criteria for a 20 percent, but no greater, evaluation for residuals of right ankle sprain are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2008 and June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file.  The Veteran's service treatment records and Reserve treatment records are also associated with the claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in July 2008 for his right and left ankle, at which time he was not diagnosed with any significant pathology of his left ankle.  A March 2009 examination conducted by the Indiana Family and Social Services Disability Determination Bureau noted full rotation of motion of his left ankle.  In October 2009, the Veteran was afforded another VA examination for the right ankle.  Based on the foregoing, the Board finds the July 2008, March 2009, and October 2009 examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Entitlement to service connection for a left ankle disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because arthritis of the left ankle was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for his claimed disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran contends that he has a left ankle disability that is secondary to his service-connected right ankle disability.  He explains that due to his pain in his right ankle, he has to compensate with his left ankle which causes severe pain in his left ankle. 

The Veteran was afforded a VA examination in July 2008.  He reported that he took ibuprofen for his disability.  He had no limitation of motion of his left ankle.  An x-ray report noted no acute radiographic abnormalities.  The examiner could find no evidence of significant pathology of the left foot.  

In March 2009, the Veteran was afforded an examination through the Indiana Department of Family and Social Services Disability Determination Bureau.  He reported compensating with his left leg and later on he started having pain in his left foot.  Upon examination, the examiner found full range of motion of all joints except for his right ankle.  

The only evidence of problems with the Veteran's left ankle is documented prior to this appeal period in November 2006.  At that time, the Veteran had edema of his left foot and ankle.  An X-ray report noted soft tissue edema of the left foot without evidence of bony destruction.  The Veteran was diagnosed with cellulitis.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a left ankle disability that was caused or aggravated by his military service or secondary to his service-connected right ankle disability.

The Veteran does not claim that his left ankle is directly related to his military service, nor do the service treatment records or Reserve records show any treatment for or complaints of a left ankle disability.  The Veteran instead claims that his left ankle disability is secondary to his right foot ankle disability as explained above.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current left ankle disability during any period of his appeal.  Indeed, as noted above and discussed below, the record reflects that the July 2008 VA examiner found no left ankle disability, despite considering the Veteran's assertions of left ankle problems.  

With respect to the foregoing, the Board recognizes that the Veteran does experience pain in his left foot.  In the June 2009 Form 9, the Veteran reported that he was overcompensating on his left foot and ankle and noticed pain in his left foot.  Also, in the March 2009 examination, the Veteran reported pain in his left foot due to overcompensating due to pain in right ankle.  Even if the Board assumes that he has pain in his left ankle as well; a symptom of pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

With respect to the above, the Board affords significant probative weight to the finding of the VA examiner during the July 2008 examination.  The examiner considered the Veteran's report of a left ankle disability.  However, based on physical examination and contemporaneous x-rays the examiner concluded that there was no current left ankle disability to diagnose.  The examiner's conclusions are supported by the medical evidence of record.  

The Board has also considered the Veteran's claim that he has a current left ankle disability due to overcompensating because of pain in his service-connected right ankle.  In that regard, the Veteran is competent to report physical symptoms and other evidence of symptomatology, such as pain, weakness, and stiffness, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Veteran is competent as a layperson to diagnose simple conditions like a sprained ankle and to report other signs and symptoms associated therewith.  The Veteran is not competent, however, to provide a diagnosis of a chronic left ankle disorder explaining that it is due to his service-connected right ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Nevertheless, in determining the existence of a current left ankle disability, the Board affords significantly greater probative weight to the results of the July 2008 examination report, which lays out the results of physical examination and x-ray studies.  Thus, the Board concludes that the preponderance of the evidence is against finding that a current left ankle disability has been shown at any time during the pendency of this appeal.

As there is no competent medical evidence of a left ankle disability at any point during the period on appeal and no indication that the Veteran is competent to render an opinion diagnosing a chronic left ankle disability or otherwise linking his current symptoms to his service-connected right ankle disability, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the July 2008 examination report and the March 2009 Social Services examination considered the Veteran's reports of left ankle (left leg and foot) problems, but did not find a chronic left ankle disorder to diagnose.  His VA treatment records also do not show any treatment for a left ankle disability during the appeal period, and there is no persuasive evidence that another medical professional has otherwise diagnosed a chronic left ankle disorder during the appellate time period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

III.  Increased evaluation for residuals of right ankle sprain

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Limitation of motion of the ankle which is moderate warrants a 10 percent evaluation and marked warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ankylosis of the subastralgar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Astragalectomy warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2011).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II.

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran filed his claim for increased compensation on April 30, 2008.  At that time, he was assigned a 10 percent evaluation for his residuals of right ankle sprain.  He was afforded a VA examination shortly thereafter in May 2008.  At the time of the examination, the Veteran complained of constant pain in right ankle joint and pain that radiated to the outside of the ankle.  At the time of the examination, he did not need any assistive aids for walking.  He reported being able to stand for no more than 12 hours.  He said his walking was limited by uneven surfaces.  He reported stiffness and locking episodes several times a year but less than monthly.  He described flare-ups as moderate in nature.  He reported frequent flare-ups with 100 percent incapacitation that could last three to seven days.  

Upon examination, the Veteran's gait was normal.  There was no joint ankylosis.  Dorsiflexion of the right ankle was to 20 degrees with pain at 20 degrees.  He had limitation of motion after repetitive use due to pain.  The examiner did not note range of motion for plantar flexion.  The examiner noted that the Veteran had bilateral flatfoot.  X-rays showed no acute radiographic abnormality.  The Veteran reported no significant effect on his occupation and only mild to moderate effects on daily activities.

In a May 2008 statement, the Veteran reported numbness in his ankle that radiated to his right calf.  

In July 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported being able to stand for 1 hour but not more than 3 hours.  He was able to walk without an assistive device for one to three miles.  

Upon physical examination, dorsiflexion was to 20 degrees with pain beginning at 0 degrees and ending at 20 degrees,  indicating that he had pain throughout the entire range of motion.  There was no limitation after repetitive use.  Flexion was to 35 degrees with pain beginning at 0 degrees and ending at 35 degrees, again indicating that he had pain throughout the entire range of motion.  There was no limitation of motion after repetitive use.  There was no ankylosis or arthritis found.  The Veteran reported a significant effect on his occupation due to pain but only mild to moderate effects on daily activities.

A September 2008 VA treatment records show that the Veteran was fitted for custom foot light orthotics.  

An October 2008 VA treatment record notes the Veteran's complaints of increased pain in his right ankle.  He also reported that his foot locks.  No decreased in motion was found.  He was scheduled to be placed in a camboot.

On March 23, 2009, the Veteran was afforded a VA examination through the Indiana Department of Family and Social Services Disability Determination Bureau (Social Services).  He was not using an assistive device for walking.  He reported using a right leg boot for the past five months.  He noted that as long as he wore the boot, he was okay and able to walk, but once he took off the boot, he had severe pain.  Upon examination, dorsiflexion and plantar flexion were both to 10 degrees.  The range of motion in his right ankle was painful.  The Veteran said that he could not stand for more than one hour on his feet.
In March 2009, the Veteran sought treatment at the VA for persistent pain in his right ankle.  He reported that it was worse with ambulation.  He had a brace which stabilized the ankle and reduced the pain.  Upon examination, there was some pain and stiffness.  The VA orthopedist noted that the radiologist did not see evidence of a tarsal coalition.  The physician noted that he was ambulatory in a foam boot which he removed to drive and sleep.  The Veteran reported being able to walk but not exercise.

In his June 2009 Form 9, the Veteran reported wearing an orthodic boot which helped the pain, but he said in the evening the pain can be a 9 out of 10.

In October 2009, the Veteran was afforded yet another VA examination.  He reported swelling and pain of his right ankle.  The Veteran reported that he was working full-time and constantly on his feet.  He noted that he took Motrin for the pain.  He wore a brace on his right ankle.  The Veteran reported that his disability affected his mobility and would limp when pain increased.  Dorsiflexion was to 10 degrees and plantar flexion was from 10 to 22 degrees.  The Veteran had pain throughout the entire range of motion and primarily about the lateral collateral ligament (LCL) complex of the ankle.  He had no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia or fibula.  Following repetitive use, there was pain at all degrees.  The examiner found objective evidence of painful motion, swelling, tenderness, weakness and abnormal movement.  His gait was antalgic.  Ankylosis was not present.  He was diagnosed with right ankle/subtalar degenerative joint disease with peroneal weakness and possible LCL attenuation.  

Several diagnostic codes pertaining to evaluation of ankle disabilities are inapplicable in this case.  In this regard, the Board notes the absence of evidence showing malunion of the os calcis or astralgus or astragalectomy.  See 38 C.F.R. § Diagnostic Codes 5273, 5274.  Accordingly, these diagnostic codes are not for consideration.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993)

To establish entitlement to an evaluation in excess of 10 percent the evidence must show marked limitation of motion of the left ankle.  

In this regard, the July 2008 VA examination report noted that the Veteran had pain throughout the entire range of motion and that his disability had a significant effect on his occupation.  Also, during the March 2009 Social Services examination, the Veteran's dorsiflexion was to 10 degrees (compared to normal dorsiflexion of 20 degrees) and that plantar flexion was limited to 10 degrees (compared to normal plantar flexion of 45 degrees).  Furthermore, the most recent October 2009 VA examination report also noted that the Veteran had pain in his right ankle throughout the range of motion.  The Veteran also has begun wearing a boot on his right leg.  Under these circumstances, the Board finds that the severity of the Veteran's right ankle disability, as of this time, more closely approximated the criteria for marked limitation of motion.  Accordingly, a 20 percent evaluation, but not greater, is warranted for the entire period on appeal.  

The Board acknowledges that the May 2008 VA examination report shows no limitation of dorsiflexion and no pain at all on movement.  However, the examiner failed to measure range of motion for plantar flexion, and therefore, the Board finds the May 2008 VA examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  For that reason, the results of this examination has less probative value than the other examinations for this period.  As summarized above, looking at the evidence as a whole for this period, the Board concludes that the Veteran's right ankle disability is manifested by marked limitation of motion for the entire appeal period.  

A 20 percent rating is the maximum schedular evaluation available for limited ankle motion under Diagnostic Code 5271 and absent evidence of ankylosis, a higher evaluation is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (a 30 percent evaluation is warranted when there is ankylosis if the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees);  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  

Here, ankylosis of the right ankle has also not been shown.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Despite the presence of pain throughout range of motion, the Board concludes that ankylosis has not been shown by either physical examination or x-rays, nor is the degree of impairment present been shown to be akin to ankylosis given that he remains capable of significant range of motion.  As such, the evidence does not support a higher rating under Diagnostic Code 5270, which considers ankylosis. 

In summary, the Board finds that the Veteran's right ankle disability warrants a 20 percent, but no greater, disability evaluation for the entire period on appeal.  Hart, supra.

IV.  Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability addressed herein is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran claims pain and limitation of motion of his right ankle.  This is the symptomatology contemplated by schedular criteria.  See 38 C.F.R. 4.71a, Diagnostic Code 5271.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to a 20 percent evaluation for residuals of right ankle sprain for the entire appeal period for the period prior to June 19, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to a disability evaluation in excess of 20 percent for a right ankle sprain is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


